Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on August 18, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on August 18, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
With regard to claims 13-16: the instant claims include the use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such as the instant claim 13 includes (see first entry) means for [generating] an up-going pressure, and any of the remaining steps.  
Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,327,195. 
In reference to claim 1: the instant claim is a broader version of claim 1 of U.S. Patent No. 11,327,195. The instant claim is directed to a process whereas claim 1 of U.S. Patent No. 11,327,195 is directed to a computer-implemented process. Further, it would have been obvious to a person of ordinary skill in the art that the process noted in the instant claim would have been also implemented in a computer. The steps of generation of various variables, such as vertical acceleration or the up-going pressure all require some level of computation. Therefore, considering claim 1 of the instant application in view of the computer-implemented process of claim 1 of U.S. Patent No. 11,327,195 is not patentably distinct from each other. 
With regard to claim 2: the instant claim is not patentably distinct from claim 2 of U.S. Patent No. 11,327,195. 
With regard to claim 3: the instant claim is not patentably distinct from claim 3 of U.S. Patent No. 11,327,195. 
With regard to claim 4: the instant claim is not patentably distinct from claim 6 of U.S. Patent No. 11,327,195
In reference to claim 5: the instant claim is not patentably distinct from claim 8 of U.S. Patent No. 11,327,195, and see also the analysis in reference to claim 1 above. 
With regard to claim 6: the instant claim is not patentably distinct from claim 9 of U.S. Patent No. 11,327,195. 
With regard to claim 7: the instant claim is not patentably distinct from claim 11 of U.S. Patent No. 11,327,195.  
With regard to claim 8: the instant claim is not patentably distinct from claim 7 of U.S. Patent No. 11,327,195. Note: deconvolving down-going vertical acceleration wavefield data from the up-going pressure wavefield to generate a subsurface reflectivity of the instant claim would have been a design choice variation of deconvolving the upgoing pressure wavefield by the direct incident down-going vertical velocity wavefield to generate the subsurface reflectivity wavefield of claim 7 of U.S. Patent No. 11,327,195.
In reference to claim 9: the instant claim is not patentably distinct from claim 15 of U.S. Patent No. 11,327,195.  See also the analysis in reference to claim 1 of the instant application in view of claim 1 of U.S. Patent No. 11,327,195.
With regard to claim 10: the instant claim is not patentably distinct from claim 16 of U.S. Patent No. 11,327,195. 
With regard to claim 11: the instant claim is not patentably distinct from claim 17 of U.S. Patent No. 11,327,195.  
With regard to claim 12: the instant claim is not patentably distinct from claim 7 of U.S. Patent No. 11,327,195.  
In reference to claim 13: the instant claim is not patentably distinct from claim 22 of U.S. Patent No. 11,327,195.  
With regard to claim 14: the instant claim is not patentably distinct from claim 23 of U.S. Patent No. 11,327,195. 
With regard to claim 15: the instant claim is not patentably distinct from claim 24 of U.S. Patent No. 11,327,195.  
With regard to claim 16: the instant claim is not patentably distinct from claim 27 of U.S. Patent No. 11,327,195.  
In reference to claim 17: the instant claim is not patentably distinct from claim 29 of U.S. Patent No. 11,327,195. Note: see also the analysis of claim 1 of the instant application in view of claim 1 of U.S. Patent No. 11,327,195.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tenghamn et al. (U.S. Patent No. 7,298,672) discloses marine seismic streamer having acoustic isolation between strength members and sensor mounting. 
Kennedy et al. (U.S. Patent No. 8,797,036) discloses methods and apparatus for adaptive source electromagnetic surveying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857